Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of June 30, 2011, by and between OXFORD
FINANCE LLC (successor in interest to Oxford Finance Corporation; in its
individual capacity, “Oxford”; in its capacity as Administrative Agent,
“Administrative Agent”; collectively with the other Lenders from time to time a
party to the Loan Agreement (as defined below), the “Lenders,” and Oxford and
each such lender individually, a “Lender”) and ZOGENIX, INC., a Delaware
corporation (“Borrower”), with its principal place of business at 12671 High
Bluff Drive, Suite 200, San Diego, California 92130.

RECITALS

A. Administrative Agent, Borrower and the Lenders have entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of October 8,
2010 (as the same may from time to time be amended, modified, supplemented or
restated, the “Loan Agreement”).

B. The Lenders extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower has requested that Administrative Agent and the Lenders amend the
Loan Agreement to (i) consent to the entry by Borrower into the Cowen Financing
Documents (as defined below); (ii) extend the interest-only period relating to
the Growth Capital Advance; (iii) amend the description of Collateral; and
(iv) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D. Administrative Agent and the Lenders have agreed to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (b) (Growth Capital Loan Facility; Repayment). The second
sentence of Section 2.1.1(b) of the Loan Agreement hereby is amended and
restated in its entirety to read as follows:

“Commencing on the Growth Capital Amortization Date and continuing thereafter
during the Growth Capital Repayment Period on the first day of each successive
calendar month (each a “Growth Capital Scheduled Payment Date”), Borrower shall
make twenty-four (24) equal monthly payments of principal and interest, in
arrears, which would fully amortize the outstanding amount of the Growth Capital
Advance as of the Growth Capital Amortization Date over the Growth Capital
Repayment Period (individually, the “Growth Capital Scheduled Payment”, and
collectively, “Growth Capital Scheduled Payments”).”



--------------------------------------------------------------------------------

2.2 Section 5.3 (Intellectual Property). Section 5.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“5.3 Intellectual Property. Borrower owns, is licensed to use or otherwise has
the right to use its Intellectual Property, except for non-exclusive licenses
granted to its customers in the ordinary course of business. (i) Each patent
owned by Borrower and material to Borrower’s business is valid and enforceable,
and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (ii) to the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim could not
reasonably be expected to have a material adverse effect on Borrower’s business.
Except as set forth in the Cowen Financing Documents, Borrower has not entered
into, nor will it enter into any other agreement or financing arrangement in
which a pledge or negative pledge in Borrower’s Intellectual Property is granted
to any other party. Borrower owns or has rights to use all Intellectual Property
material to the conduct of its business as now or heretofore conducted by it.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee that (i) prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (ii) for which a default under or termination of could
interfere with Administrative Agent’s right to sell any Collateral. Borrower
shall provide written notice to Administrative Agent within ten (10) days of
entering into or becoming bound by any license or agreement (other than
over-the-counter software that is commercially available to the public) that
restricts Borrower’s rights to grant security under such license or agreement to
Administrative Agent. Borrower shall take such commercially reasonable steps as
Administrative Agent requests to obtain the consent of, or waiver by, any Person
whose consent or waiver is necessary for (i) all licenses or agreements to be
deemed “Collateral” and for Administrative Agent to have a security interest in
it that might otherwise be restricted or prohibited by law or by the terms of
any such license or agreement, whether now existing or entered into in the
future, and (ii) Administrative Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Administrative Agent’s rights and remedies under this Agreement and the other
Loan Documents.”

2.3 Section 6.2 (Financial Statements, Reports, Certificates). New
Section 6.2(g) hereby is added to the Loan Agreement to read as follows:

“(g) prompt notice of (A) any material change in the composition of the
Intellectual Property, (B) notice of the registration of any copyright,
including any subsequent ownership right of Borrower in or to any copyright,
patent or trademark, and (C) prompt notice of Borrower’s knowledge of any event
that could reasonably be expected to materially and adversely affect the value
of the Intellectual Property.”

2.4 Section 6.7 (Protection of Intellectual Property Rights). Section 6.7 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“6.7 Protection of Intellectual Property Rights. To the extent Borrower has the
right to do so, Borrower shall: (a) protect, defend and maintain the validity
and enforceability of its Intellectual Property that is consistent with its
sound business judgment and that is material to Borrower’s business;
(b) promptly advise Administrative Agent in writing of material infringement by
a third party of its Intellectual Property; and (c) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Administrative Agent’s written consent. If Borrower
(i) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
patent or the registration of any trademark or servicemark, then Borrower shall
provide written notice thereof to Administrative Agent and each Lender and shall
execute such intellectual property security agreements and other documents and
take such other actions as Administrative Agent shall reasonably request in its
good faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Administrative Agent in such property. If Borrower
decides to register any copyrights or mask works in the United States Copyright
Office, Borrower shall:



--------------------------------------------------------------------------------

(x) provide Administrative Agent and each Lender with at least ten (10) days’
prior written notice of Borrower’s intent to register such copyrights or mask
works together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Administrative Agent may reasonably request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Administrative Agent in the copyrights or mask works
intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Administrative Agent with evidence of the recording of the
intellectual property security agreement necessary for Administrative Agent to
perfect and maintain a first priority perfected security interest in such
property.”

2.5 Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 hereby are added or amended in their entirety and replaced
with the following:

“Cowen” means Cowen Healthcare Royalty Partners II, L.P., a Delaware limited
partnership.

“Cowen Financing” means the transactions effectuated by the Cowen Financing
Documents.

“Cowen Financing Agreement” means that certain Financing Agreement dated as of
the First Amendment Date by and between Borrower and Cowen.

“Cowen Financing Documents” means, collectively, the Cowen Financing Agreement,
that certain Security Agreement dated as of the First Amendment Date by and
between Borrower and Cowen, that certain Assignment dated as of the First
Amendment Date by and between Borrower and Cowen, that certain Stock and Warrant
Purchase Agreement dated as of the First Amendment Date by and between Borrower
and Cowen, and any other documents, instruments, certificates and/or agreements
necessary to, and executed in connection with, the Cowen Financing Agreement,
together with all schedules and exhibits thereto; all in form and substance
reasonably acceptable to Administrative Agent and attached hereto as Annex X.

“Cowen Indebtedness” means the Indebtedness owing by Borrower to Cowen under the
Cowen Financing Documents.

“Cowen Lien” means the Lien granted by Borrower to secure repayment of the Cowen
Indebtedness.

“Cowen Subordination Agreement” means that certain Subordination and
Intercreditor Agreement among Cowen, Administrative Agent, Lenders and Borrower,
dated as of the First Amendment Date, in form and content acceptable to
Administrative Agent and Lenders.

“First Amendment” means that certain First Amendment to Second Amended and
Restated Loan and Security Agreement, dated as of the First Amendment Date, by
and among Borrower and Administrative Agent.

“First Amendment Date” means June 30, 2011.

“Growth Capital Amortization Date” means February 1, 2012.

“Growth Capital Repayment Period” is a period of time equal to twenty-four
(24) consecutive months commencing on the Growth Capital Amortization Date.



--------------------------------------------------------------------------------

“Intellectual Property” includes all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, and the goodwill of the business of any Person
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, clinical and non-clinical data, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, in each case that it is owned or controlled or licensed by
Borrower or its subsidiaries during the term of this Agreement.

“IP Agreement” means that certain Intellectual Property Security Agreement dated
as of the First Amendment Date by and between Borrower and Administrative Agent.

“Loan Documents” are, collectively, this Agreement, the IP Agreement, the
Warrants, the Perfection Certificate, the Disbursement Letter, the Side Letter,
the Cowen Subordination Agreement, any Note or Notes, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of any
Lender in connection with this Agreement, all as amended, restated, or otherwise
modified.

“Warrants” are that certain Warrant to Purchase Stock executed by Borrower in
favor of Bank and delivered to Bank in connection with the Original Agreement,
those certain Warrants to Purchase Stock executed by Borrower in favor of Oxford
and delivered to Oxford in connection with the Original Agreement, and those
certain Warrants to Purchase Stock executed by Borrower in favor of Oxford and
Bank and delivered to Oxford and Bank in connection with the First Amendment.

(a) Clause (g) of the defined term “Permitted Indebtedness” hereby is amended
and restated in its entirety to read as follows

“(g) the Cowen Indebtedness, provided the Cowen Indebtedness is subject to the
terms and conditions of the Cowen Subordination Agreement; and”

(b) Clause (k) of the defined term “Permitted Liens” hereby is amended and
restated in its entirety to read as follows:

“(k) the Cowen Lien, provided the Cowen Lien is subject to the terms and
conditions of the Cowen Subordination Agreement.”

2.6 Borrower’s Annual Projections for 2011 are the projections approved by
Borrower’s Board of Director’s on June 30, 2011, and delivered to Administrative
Agent and the Lenders on June 29, 2011.

2.7 Exhibit A attached to the Loan Agreement hereby is replaced in its entirety
with Exhibit A attached hereto.

2.8 Subject to Administrative Agent’s receipt of the Cowen Subordination
Agreement, Administrative Agent and the Lenders hereby consent to the Cowen
Financing and the execution, delivery and performance by Borrower of the Cowen
Financing Documents.

2.9 Administrative Agent and the Lenders hereby consent to the repayment by
Borrower of Indebtedness owed to General Electric Capital Corporation pursuant
to the GE Document in an amount not to exceed Two Hundred Thousand Dollars
($200,000); provided that, Borrower shall provide to Administrative Agent,
within thirty (30) days of the First Amendment Date, evidence in form and
content reasonably acceptable to Administrative Agent, of the termination of all
liens and security interests of General Electric Capital Corporation in any
assets of Borrower.



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Administrative Agent may now have or may have in the future under
or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Administrative Agent and the
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent as follows:

4.1 Immediately after giving effect to this Amendment and the Cowen Financing,
(a) the representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Administrative Agent
in connection with the execution of the Loan Agreement remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.



--------------------------------------------------------------------------------

6. Effectiveness This Amendment shall be deemed effective upon (a) the due
execution and delivery to Administrative Agent of this Amendment by each party
hereto; (b) the due execution and delivery to Administrative Agent of the IP
Agreement; (c) the filing of a UCC Financing Statement Amendment, amending the
Collateral description; (d) the due execution and delivery to Administrative
Agent of updated Borrowing Resolutions for Borrower in the form attached hereto;
(e) payment by Borrower of a consent fee in the amount of (x) [***]; which
amounts may be debited (or ACH’d) from Borrower’s account designated by Borrower
to Lenders prior to the First Amendment Date; (f) payment by Borrower of all
unpaid Lender Expenses incurred to date, which may be debited from any of
Borrower’s accounts; (g) due execution and delivery to Administrative Agent of
(1) copies of the Cowen Financing Documents, and (2) originals of the Cowen
Subordination Agreement; (h) a Payoff Letter from General Electric Capital
Corporation with respect to the GE Document; and (i) due execution and delivery
of the Warrants entered into in connection with this Amendment. Borrower shall
provide to the Administrative Agent a new (and/or updated) Perfection
Certificate(s) prepared with respect to, and duly executed by, Borrower no later
than [***] after the effective date of this Amendment.

[Signature page follows.]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

ADMINISTRATIVE AGENT and LENDER:     BORROWER: OXFORD FINANCE LLC     ZOGENIX,
INC. By:   /s/ John G. Henderson     By:   /s/ Ann Rhoads Name:   John G.
Henderson     Name:   Ann Rhoads Title:   Vice President and General Counsel    
Title:   Chief Financial Officer LENDER:   SILICON VALLEY BANK   By:   /s/ Derek
Brunelle       Name:   Derek Brunelle       Title:   Deal Team Leader      

[Signature Page to First Amendment to Second Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include more than 65% of
the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States (in the event that Borrower demonstrates to Collateral
Agent’s reasonable satisfaction that a pledge of more than sixty five percent
(65%) of the Shares creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code).



--------------------------------------------------------------------------------

ANNEX X

(Cowen Financing Documents)

See Exhibits 10.2 and 10.3 to the Registrant’s Quarterly Report on Form 10-Q,
filed on August 11, 2011



--------------------------------------------------------------------------------

BORROWING RESOLUTIONS

LOGO [g207648image002.jpg]

CORPORATE BORROWING CERTIFICATE

 

BORROWER:   ZOGENIX, INC.   DATE: June 30, 2011 ADMINISTRATIVE AGENT:   OXFORD
FINANCE LLC  

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation has not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Administrative
Agent may rely on them until Administrative Agent receives written notice of
revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

     

Title

      

Signature

        Authorized to
Add or Remove
        Signatories                               ¨                      ¨      
               ¨                      ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from the Lenders.

Execute Loan Documents. Execute any loan documents Administrative Agent
requires.

Grant Security. Grant Administrative Agent a security interest in any of
Borrower’s assets.



--------------------------------------------------------------------------------

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from financial institutions.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

ZOGENIX, INC.

By:    

Name:    

Title:    

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 5 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                  of Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.

                [print title]

 

By:    

Name:    

Title:    